Citation Nr: 1440504	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  10-01 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to a higher evaluation than 10 percent for a hiatal hernia.

2. Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for human immunodeficiency virus (HIV).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The Veteran served on active duty from January 1980 to May 1984. This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Virtual VA paperless claims processing system, apart from the Veteran's representative's written brief presentation, contains documents that are either irrelevant to the issues on appeal or duplicative of the evidence already contained in the paper claims file. The Veterans Benefits Management System (VBMS) does not contain any documents.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Further development of the appeal is required. Preliminarily, appropriate measures should be undertaken to obtain the decisional history and supporting medical records regarding a claim for Social Security Administration (SSA) disability benefits, which the Veteran indicates he has been in receipt of since 1995.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Thereafter, the Veteran must undergo a more contemporaneous VA examination for the severity of his service-connected hiatal hernia, given that the last examination was in 2008 and the Veteran's representative asserted a new examination must be conducted. See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995).

Moreover, the AOJ should ensure proper notice to the Veteran under the Veterans Claims Assistance Act of 2000 (VCAA) as to how to substantiate his petition to reopen. Although the February 2008 VCAA letter provided sufficient notice to the Veteran as to the requisite "new and material" evidence, it nonetheless mistakenly identified the last final denial of the claim for service connection for HIV as an April 2005 RO rating decision, when in fact the last denial was a February 1998 Board decision.  To correct this error re-issuance of the VCAA notice is needed.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a corrective VCAA letter providing a detailed and case-specific definition of the requirement of new and material evidence as it pertains to the petition to reopen his claim of entitlement to service connection for a hiatal hernia. The correspondence issued should reflect the fact the last final denial of this claim was in a February 1998 Board decision. The VCAA notice should reflect that "material" evidence to reopen this claim would consist of evidence tending to establish any causal relationship between the currently diagnosed HIV and the Veteran's active military service.

2. Obtain the Veteran's VA outpatient treatment records dated since September 2007 and associate these records with the paper or electronic claims file. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3. Take appropriate action to obtain copies of the SSA administrative decision(s) on a claim for benefits with that agency, along with all medical records underlying that determination. Then associate all documents received with the Veteran's paper or electronic claims file. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

4. After all newly obtained records have been associated with the claims file, schedule the Veteran for a VA examination to determine the current severity of his hiatal hernia. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. The VA examiner should identify all present symptoms and manifestations attributable to the Veteran's service-connected hiatal hernia, in accordance with the rating criteria specified at 38 C.F.R. § 4.114, Diagnostic Code 7346. 

5. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim for increased rating, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655. In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to his last known home address of record. It must also be indicated whether any notice that was sent was returned as undeliverable.

6. Review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

7. Thereafter, readjudicate the claims on appeal in light of all additional evidence received. If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

